Citation Nr: 0032886	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility of the veteran's child to Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied entitlement to service connection for the cause of 
the veteran's death, and denied eligibility of the veteran's 
child to Dependents' Educational Assistance under 38 U.S.C.A. 
Chapter 35.


REMAND

The appellant is the mother and custodian of the veteran's 
child.  The appellant contends that service connection is 
warranted for the cause of the veteran's death.  The 
appellant also contends that the veteran's child is eligible 
for Dependents' Educational Assistance under 38 U.S.C.A 
Chapter 35.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  To establish service connection 
for the cause of a veteran's death, evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 C.F.R. § 3.312 (2000).

Under Chapter 35 of Title 38, United States Code, a program 
of education or special restorative training may be 
authorized for a child of:

(i) a veteran who died of a service-
connected disability, or

(ii) a veteran who died while having a 
disability evaluated as total and 
permanent in nature, resulting from a 
service-connected disability.

38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.3020, 21.3021 (2000).

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  In this case, the Board 
finds that the development of additional evidence relevant to 
the claims on appeal is warranted.

The appellant reports that she was not married to the veteran 
at the time of his death, but that she lived with him for 
several years in the 1980s and 1990s.  She reports that the 
veteran told her that he had been hospitalized during 
service, and that he had high blood pressure.  The appellant 
has identified private and VA medical facilities where the 
veteran received treatment during the years she knew him.  
The claims file contains records from some of the treatment 
the appellant related, but not from all of the treatment she 
recalled.  In particular, the appellant reported that the 
veteran was admitted to the Tulsa Regional Medical Center in 
1984, and again in 1985.  The claims file only contains 
records from a 1996 admission.  The appellant reported that 
the veteran received treatment at the VA outpatient clinic in 
Tulsa, Oklahoma on various occasions from 1981 to 1996.  No 
records from that facility are in the claims file.  The 
appellant reported that the veteran was treated various times 
at the VA Medical Center (VAMC) in Muskogee, Oklahoma.  The 
claims file contains records of treatment of the veteran 
there in 1992, 1993, and 1996.  Notes in the claims file 
indicate that the RO requested any records of treatment of 
the veteran at the Muskogee VAMC from 1980 through the 
present.  It is not entirely clear from the file, however, 
whether the Muskogee VAMC searched the files for that entire 
period.  The appellant reported that the veteran was an 
inpatient at the Rest Haven Nursing Home in North Tulsa, 
Oklahoma.  Medical records from other facilities indicate 
that the veteran was in the nursing home in 1996.  No records 
from that treatment are in the file.  The Board will remand 
the case to obtain records of the treatment that the 
appellant has identified.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

The RO should obtain any necessary 
releases, and should obtain records of 
medical treatment of the veteran, as 
follows:

1.  From the Tulsa Regional Medical 
Center, in Tulsa, Oklahoma, for all 
inpatient and outpatient treatment in 
1984 and 1985.

2.  From the VA outpatient clinic in 
Tulsa, Oklahoma, for all outpatient and 
inpatient treatment from 1980 through 
1996.

3.  From the VA Medical Center (VAMC) in 
Muskogee, Oklahoma, for all inpatient and 
outpatient treatment from 1980 through 
1996.

4.  From the Rest Haven Nursing Home in 
North Tulsa, Oklahoma, for all care and 
treatment in 1996.

The RO should associate all records 
obtained with the claims file.  If any of 
the records are not available, the RO 
should associate with the claims file 
notes showing the attempts to obtain the 
records, and showing the source of the 
report that the records were not 
available.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the appellant, she and her representative should 
be furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


